The information in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed. A registration statement relating to these securities has been declared effective by the Securities and Exchange Commission. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and they are not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUPPLEMENT (to prospectus dated January 10, 2011) Subject to Completion. Dated February, 2011 Filed pursuant to Rule 424(b)(5) Registration No. 333-171507 On Track Innovations Ltd. Ordinary Shares On Track Innovations Ltd. is offeringof its ordinary shares.Our ordinary shares are currently traded on the NASDAQ Global Market under the symbol “OTIV”. On February 1, 2011, the closing sale price of our ordinary shares was $3.36 per share. As of February 1, 2011, the aggregate market value of our outstanding ordinary shares held by non-affiliates was approximately $77 million, based on25,123,556 outstanding shares, of which approximately22,839,225shares are held by non-affiliates, and based on a per share price of $3.36, which was the closing sale price of our ordinary shares on February 1, 2011.As of the date hereof, we have not sold any securities pursuant to General Instruction I.B.5 of Form F-3 during the prior 12 calendar month period that ends on and includes the date hereof. This prospectus supplement is not complete without, and may not be utilized except in connection with, the accompanying prospectus dated January 10, 2011. This prospectus supplement provides supplemental information regarding us and updates certain information contained in the accompanying prospectus and describes the specific terms of this offering. The accompanying prospectus gives more general information, some of which may not apply to this offering. We incorporate important information into this prospectus supplement and the accompanying prospectus by reference. INVESTING IN OUR ORDINARY SHARES INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON PAGE S-8OF THIS PROSPECTUS SUPPLEMENT AND PAGE 3 OF THE PROSPECTUS ACCOMPANYING THIS PROSPECTUS SUPPLEMENT, AS WELL AS THOSE INCORPORATED BY REFERENCE HEREIN, FOR A DISCUSSION OF IMPORTANT RISKS THAT YOU SHOULD CONSIDER BEFORE MAKING AN INVESTMENT DECISION. None of the Securities and Exchange Commission, the Israeli Securities Authority or any U.S. state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense under the laws of the United States and the laws of the State of Israel. Per Ordinary Share Total Public offering price US$ US$ Underwriting discount US$ US$ Proceeds, before expenses, to us US$ US$ The underwriters may also purchase up to an additionalordinaryshares from us at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus supplement to cover over-allotments, if any. In connection with the offering of our ordinary shares under this prospectus supplement, we have also agreed to issue to therepresentative of the underwriters and/or its designees options to purchase a number of our ordinary shares equal, in the aggregate, to 5% of our ordinary shares sold in this offering, excluding the over-allotment shares, exercisable at a price per ordinary share equal to 125% of the public offering price per ordinary share commencing one year from the date of this prospectus supplement and expiring five years from the date of this prospectus supplement. The ordinary shares issuable upon exercise of such options are identical to those offered by this prospectus supplement. The ordinary shares are expected to be delivered to the underwriters on or about February , 2011. The underwriters are offering the ordinary shares, on a firm commitment basis, as set forth under “Underwriting.” Rodman & Renshaw, LLC Merriman Capital, Inc. Chardan Capital Markets, LLC The date of this prospectus supplement isFebruary , 2011. TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S - 2 Prospectus Supplement Summary S - 3 Risk Factors S - 8 Warning Regarding Forward-Looking Statements S - 9 Use of Proceeds S - 10 Price Range of Ordinary Shares S - 11 Dividend Policy S - 11 Capitalization and Indebtedness S - 12 Dilution S - 13 Beneficial Ownership of Ordinary Shares by Directors and Officers S - 14 Material Tax Considerations S - 16 Underwriting S - 29 Legal Matters S - 33 Experts S - 33 Where You Can Find More Information and Incorporation of Certain Information by Reference S - 33 Prospectus About This Prospectus 2 About On Track Innovations Ltd. 3 Risk Factors 3 Warning Regarding Forward-Looking Statements 4 Price Range of Our Shares 4 Dividend Policy 6 Capitalization and Indebtedness 6 Reasons for the Offer and Use of Proceeds 7 Description of Our Ordinary Shares 8 Description of Warrants 12 Description of Units 13 Plan of Distribution 14 Expenses 16 Legal Matters 16 Experts 17 Enforceability of Civil Liabilities 17 Where You Can Find More Information and Incorporation of Certain Information By Reference 18 ABOUT THIS PROSPECTUS SUPPLEMENT A registration statement on Form F-3 (File No. 333-171507) utilizing a shelf registration process relating to the securities described in this prospectus supplement was initially filed with the Securities and Exchange Commission, or the SEC, on January 3, 2011, and was declared effective on January 10, 2011.Under this shelf registration process, of which this offering is a part, we may, from time to time, sell up to an aggregate of $40 million of our securities.We have not yet sold any securities under this shelf registration process. This document is in two parts.The first part is this prospectus supplement, which describes the terms of this offering of our ordinary shares, and also adds, updates and changes information contained in the accompanying prospectus and the documents incorporated therein by reference.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.To the extent the information contained in this prospectus supplement differs or varies from the information contained in the accompanying prospectus or any document filed prior to the date of this prospectus supplement and incorporated herein by reference, the information in this prospectus supplement will control. In addition, this prospectus supplement and the accompanying prospectus do not contain all of the information provided in the registration statement that we filed with the SEC. For further information about us, you should refer to that registration statement, which you can obtain from the SEC as described below under “Where You Can Find More Information and Incorporation of Certain Information by Reference.”You may obtain a copy of this prospectus supplement, the accompanying prospectus and any of the documents incorporated by reference without charge by requesting it from us in writing or by telephone at the following address or telephone number: On Track Innovations Ltd., Z.H.R. Industrial Zone P.O. Box 32, Rosh-Pina 12000 Israel, Attention: Investor Relations. Telephone: + 972-4-6868000 You should rely only on the information contained in or incorporated by reference into this prospectus supplement and the accompanying prospectus.We have not, and the underwriters have not, authorized anyone to provide you with information that is different.This prospectus supplement is not an offer to sell or solicitation of an offer to buy these securities in any circumstances under which the offer or solicitation is unlawful.We are offering to sell, and seeking offers to buy, our securities only in jurisdictions where offers and sales are permitted.You should not assume that the information we have included in this prospectus supplement or the accompanying prospectus is accurate as of any date other than the date of this prospectus supplement or the accompanying prospectus, respectively, or that any information we have incorporated by reference is accurate as of any date other than the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement or of any of our securities. Our business, financial condition, results of operations and prospects may have changed since those dates. Unless the context otherwise requires, all references in this prospectus supplement to “we,” “our,” “our company,” “On Track Innovations,” “OTI,” “us” and the “company” refer to On Track Innovations Ltd. and its subsidiaries. All references in this prospectus supplement to “ordinary shares” refer to OTI’s ordinary shares, par value NIS 0.10 per share.We sometimes refer to our ordinary shares to be offered under this prospectus supplement as the “securities.” All references to “NIS” are to New Israel Shekels, the lawful currency of Israel. All references to “dollars” or “$” are to the lawful currency of the United States. S - 2 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights information contained elsewhere or incorporated by reference into this prospectus supplement and the accompanying prospectus. This summary does not contain all of the information that you should consider before investing in our securities. You should carefully read the entire prospectus supplement and the accompanying prospectus, including the “Risk Factors” sections, starting on pageS-8of this prospectus supplement and pageof the accompanying prospectus and under Item 3.D. – “Risk Factors” in our most recent Annual Report on Form 20-F, as well as the financial statements and the other information incorporated by reference herein, before making an investment decision. Overview We design, develop and market secure contactless microprocessor-based smart card technology to address the needs of a wide variety of markets.Because our cards contain a microprocessor, they can store and process information and run multiple applications.Our cards are referred to as “contactless” because they do not require physical contact with a card reader, as power and data are transferred to a card through a magnetic field generated by a card reader.Our products combine the benefits of both microprocessors and contactless cards.In addition to contactless microprocessor-based smart cards, we also sell products that are based on other card technologies. Since our incorporation in 1990, we have focused on the development of our core technologies and our products based on our technological platform that consists of proprietary smart cards, smart card readers, software tools and secure communication technology.We currently offer three lines of solutions, each of which constitutes a complete system, as well as components (such as smart cards and readers) that we sell to original equipment manufacturers, or OEMs, for incorporation into their own products. Our three vertical markets include: ● Payment Solutions: we offer a cashless system and loyalty program to replace cash, which includes the contactless payments program offered by the major card associations including MasterCard’s PayPass™, Visa’s PayWave™, American Express’ ExpressPay™ and Discover’s Zip™. We also offer COPNI™ (Contactless Payment product that supports a Near Field Communications Insert) as an add-on to mobile phones’ SIM cards with a flexible antenna that supports various applications such as credit, debit and mass transit ticketing. Our payment solutions also include EasyPark, our electronic parking payment system as well as our mass transit electronic payment system. ● Petroleum Systems: OTI’s EasyFuel is a wireless, cashless, cardless, and paperless fuel management and petroleum solution which includes both our gasoline management system, or GMS, and our EasyFuel system. EasyFuel is a loyalty program for petroleum companies, fleets and retail customers. The system monitors and expedites the fueling and payment process, permitting fueling of designated vehicles only while eliminating fraud. ● SmartID Solutions: we offer complete end-to-end in-house solutions for credentialing, identifying and verifying individuals by combining the capability to support biometric identification with the portability of smart cards. The SmartID solutions include MAGNA™ - a complete end-to-end in-house solution for electronic passports (e-Passport), national identity cards (national ID) and MediSmart – a medical card for patients, doctors and benefits verification. Substantially all of our contactless microprocessor-based products are based on a common platform, which we refer to as the OTI Platform.The OTI Platform incorporates our patented technologies and consists of our smart cards, our smart card readers, software that enables the development of applications for smart cards and a communications technology that ensures that the transmission of data to and from the card is secure and reliable.The OTI Platform can be customized to support a large number of applications, such as credit and debit card functions, identification and loyalty programs.The OTI Platform has been deployed in different markets, such as petroleum, mass transit and e-passport/national ID, and is being developed for other markets, such as medical services.For some markets, we have developed extensively customized hardware and software systems based on our OTI Platform, such as the petroleum payment and management solution for fleet managers and an electronic parking payment system. S - 3 Our products offer the following benefits: ● The information stored on a card and transferred between the card and the reader is secure. ● Our products provide for a reliable transfer of information to and from a card. ● Our cards are durable, easy to use and take a variety of forms, including credit card size solutions, key chains, tags, stickers and wristwatches. ● Our products are easy to install and maintain. ● Our products enable the transition from other card technologies to our contactless microprocessor-based technology. ● Our products support multiple, independent applications on the same card. We intend to enhance our position in the design and development of contactless microprocessor-based technology by expanding and strengthening our customer base through product and vertical market alliances, focusing on high margin offerings with recurring revenues such as transaction fees and licensing fee, leveraging our extensive patent and intellectual property portfolio and maintaining our technology leadership position. We market our products through our global network of subsidiaries and strategic relationships.Our sales and marketing efforts are directed from our headquarters in Israel and carried out through our subsidiaries in the U.S. and other parts of the Americas, Israel, Europe, Africa and the Far-East. Recent Developments Our board of directors previously adopted a repurchase program pursuant to which we acquired 562,475 of our ordinary shares from March 2010 for an aggregate purchase price of $1,135,804, or $2.02 per share. The last purchase under the program was made in November 2010.Prior to the date of this prospectus supplement, our board of directors terminated this program. In January 2009, our board of directors adopted a Shareholders Rights Plan. Pursuant to the terms of the plan, our board approved a distribution of one right for each of our outstanding ordinary share.Each right will become exercisable only after a person or a group becomes an “Acquiring Person”, by obtaining beneficial ownership of, or by commencing a tender or exchange offer for, 15% or more of our issued and outstanding ordinary shares (our board of directors may reduce this percentage to not less than 10%), unless our board of directors approves such “Acquiring Person” or redeems the rights. Each right, once exercisable, will generally entitle its holder, other than the “Acquiring Person”, to purchase from us either one or three ordinary shares (depending on our registered capital on the date of exercising the rights), at par value.We currently do not have enough authorized ordinary shares to fully implement our Shareholders Rights Plan. In November 2009, we entered into a contract with a government agency for the supply, transfer, maintenance and operation of an electronic identification-related product. The project is funded based on a Build-Operate-Transfer (BOT) model and provides for an initial three-year period and minimum guaranteed payments to the Companyin the amount of $17 million, with approximately $400,000 having been recognized in 2010. We initially planned to carry out the project via a joint venture between us and our partner in the joint venture, a reputable system integrator that will be responsible for project management and local operation in the country. We and our partner initially agreed to equally share 50% of the ownership in and profit of the joint venture. In November 2010, we agreed with our partner to change the engagement so that our partner will not be responsible for project management and local operation in the country, and in return we increased our share in the joint venture and agreed to pay our partner a fixed amount per each product for which we receive consideration. For the purpose of the joint venture, we incorporated a wholly-owned Israeli subsidiary under the name "DigOTI Ltd." which is the general partner of OTIgnia Licensing LLP, an Israeli limited liability partnership, which is the performing party. We do not expect our anticipated net profit from such project to be significantly affected by this change. On November 14, 2010, our board of directors approved, in accordance with Israeli law, an increase of 950,000 ordinary shares in the number of shares available for issuance under our 2001 Share Option Plan. On December 6, 2010 we launched COPNI. COPNI is a contactless payment with a near-field communications, or NFC, insert which is an add-on to mobile phones’ SIM cards with a flexible antenna and is based on our intellectual property and patents. COPNI is independent of the handset type, SIM card and model, and enables users to have one device that is both a mobile phone and a mobile wallet. COPNI provides new services and revenue opportunities and transaction revenues to mobile network operators and supports various applications such as credit, debit and mass transit ticketing. COPNI is an innovative bridge to NFC technologies and is a post-market solution. As we previously reported, we are in advance discussions with a few mobile carriers, and we have recently received initial orders for our COPNI. S - 4 In January 2011, our subsidiary, PARX Ltd., entered into an assets acquisition agreement with Ganis Systems Ltd., or Ganis, for the acquisition of assets including its intellectual property. In consideration for this acquisition, we paid Ganis $400,000 in cash and issued to it 130,521 of our ordinary shares. The ordinary shares are subject to lock-up, where 26,760 ordinary shares will be free from lock up seven months after the closing date and an additional 34,587 ordinary shares will be released from lock-up after 12, 18 and 24 months after the closing date in January 2011. In addition, under an earn-out agreement, Ganis may be entitled to certain earn-out payments of up to an additional $450,000 over the next three years, based on reaching certain success criteria determined by the companies. Under the terms of the agreement, our chairman of the board of directors was granted an irrevocable proxy to vote the shares that were issued as part of the transaction. Corporate Information We were incorporated under the laws of the State of Israel in 1990.Our address is Z.H.R Industrial Zone, Rosh-Pina 12000, Israel.Our telephone number is +972-4-686-8000.In 1998 we established a wholly-owned subsidiary in the United States, OTI America, Inc., a Delaware corporation.OTI America, Inc. is located at 111 Wood Ave South, Suite 105, Iselin, New Jersey 08830, and its telephone number is (732) 429-1900. Our web address is www.otiglobal.com.The information contained on our website is not incorporated by reference and should not be considered as part of this prospectus supplement. The Offering Ordinary shares offered shares (shares, if the underwriters exercise their over-allotment option in full) Ordinary shares outstanding prior to the offering 25,123,556 shares Ordinary shares to be outstanding after the offering shares (shares, if the underwriters exercise their over-allotment option in full) Use of proceeds We estimate that the net proceeds from this offering, after deducting the underwriting discount and estimated offering expenses payable by us, will be approximately $. We intend to use the net proceeds of this offering for general corporate purposes, including general working capital purposes and to strengthen our balance sheet.See “Use of Proceeds” on page S-10 for more information on the use of proceeds. Risk factors See “Risk Factors” beginning on page S-8 of this prospectus supplement and page3 of the accompanying prospectus and in the documents incorporated by reference herein (including under Item 3.D. – “Risk Factors” in our most recent Annual Report on Form 20-F) for a discussion of the risks you should carefully consider before deciding to invest in our ordinary shares. Lock-up Subject to certain exceptions, we and the members of our board of directors and our executive officers have agreed with the underwriters not to sell, transfer or dispose of any ordinary shares for a period of three months from the date of the closing of the offering under this prospectus supplement. See “Underwriting.” NASDAQ Global Market symbol OTIV Unless otherwise stated, all information in this prospectus supplement is based on 24,821,535 ordinary shares outstanding as of December 31, 2010, and assumes no exercise of the underwriters’ over-allotment option and the additional underwriters' option described under "Underwriting – Share Purchase Options", and does not include the following as of that date: 2,527,030 ordinary shares issuable upon the exercise of share options outstanding under our 2001 Share Option Plan, at a weighted average exercise price of $1.16 per share; 1,208,075 ordinary shares available for future grants under our 2001 Share Option Plan (which includes the increase of 950,000 ordinary shares available for future grants mentioned above); 202,139 ordinary shares available for future sale under our 2008 Employee Stock Purchase Plan (plan is currently suspended); 20,500 ordinary shares issuable upon the exercise of warrants outstanding as of December 31, 2010, at a weighted average exercise price of $0.03 per share; and 562,475 ordinary shares we repurchased and are held by us as dormant shares. S - 5 Since December 31, 2010, we issued 130,521 ordinary shares to Ganis Systems Ltd. in connection with our acquisition of the assets of that company previously announced.The information contained herein does not include those shares. The rights attached to the ordinary shares offered by this prospectus supplement include the rights pursuant to our Shareholders Rights Plan.However, we currently do not have enough authorized ordinary shares to fully implement our Shareholders Rights Plan, as described above under “Recent Development” beginning in page S-4. Summary Consolidated Financial Data We derived the summary consolidated financial statement data for the years ended December31, 2009, 2008 and 2007 set forth below from our audited consolidated financial statements and related notes incorporated by reference in this prospectus supplement and the accompanying prospectus. We derived the summary consolidated financial statement data as of September 30, 2010 and for the nine months ended September 30, 2010 and 2009 from our unaudited condensed consolidated financial statements and related notes incorporated by reference in this prospectus supplement and the accompanying prospectus. Our results for interim periods are not necessarily indicative of the results that may be expected for the entire year. You should read the information presented below together with our consolidated financial statements, the notes to those statements and the other financial information incorporated by reference in this prospectus supplement and the accompanying prospectus. During the fourth quarter of 2009 we and our subsidiary, Millennium Card's Technology Ltd, or MCT, entered into an agreement with SMARTRAC Singapore Trading PTE, a member of the SMARTRAC N.V. group, for the sale of the assets of MCT and the sale of our assets related to inlay production and related machinery. Accordingly, assets and liabilities related to the discontinued operation are presented separately in the balance sheets. The results of this operation and the cash flows from this operation, for the reporting periods, are presented in the statements of operations and in the statements of cash flow, as discontinued operations, separately from continuing operations. All data in this document is derived from our financial statements, unless otherwise specified, excludes the results of this discontinued operations. Nine Months Ended September 30, Year Ended December 31, (unaudited) (U.S. Dollars, in thousands, except per share and share data) Statement of Operations Data: Revenues $ Cost of revenues Gross profit Operating expenses Research and development, net Selling and marketing General and administrative Amortization and impairment of intangible assets Impairment of goodwill - Total operating expenses Operating profit (loss) Financial income (expense), net ) Net profit (loss) from continuing operations ) Net loss from discontinued operations ) Net loss ) Basic and diluted netprofit (loss) attributable to shareholders per ordinary share From continuing operations $ ) $ $ ) $ ) $ ) From discontinued operations $ ) $ ) $ ) $ ) $ ) Shares used in computing basic net profit (loss) per ordinary share Shares used in computing netdiluted profit (loss) per ordinary share S - 6 As of September 30, 2010 Actual As Adjusted (unaudited) (U.S. Dollars, in thousands) Balance Sheet Data: Cash and cash equivalents $ Short-term investments Total current assets Assets from discontinued operation and held for sale Total assets Total liabilities Long term loans, net of current maturities Liabilities related to discontinued operations Total shareholders’ equity The as adjusted balance sheet data above reflects the application of the net proceeds from the sale ofordinary shares offered by us at an assumed offering price of $3.36 per share, which was the closing price of our ordinary shares on The NASDAQ Global Market on February 1, 2011, after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us. S - 7 RISK FACTORS Investing in our securities involves significant risks.Before making an investment decision, you should carefully consider the risks described below, in the accompanying prospectus and under Item 3.D. – “Risk Factors” in our most recent Annual Report on Form 20-F, or in any updates in our Reports on Form 6-K, together with all of the other information appearing in this prospectus supplement or the accompanying prospectus or incorporated by reference herein or therein, in light of your particular investment objectives and financial circumstances. The risks so described are not the only risks facing us. Additional risks not presently known to us or that we currently deem immaterial may also impair our business operations. Our business, financial condition and results of operations could be materially adversely affected by any of these risks. The trading price of our securities could decline due to any of these risks, and you may lose all or part of your investment.The discussion of risks includes or refers to forward-looking statements; you should read the explanation of the qualifications and limitations on such forward-looking statements discussed elsewhere in this prospectus supplement under the caption "Warning Regarding Forward-Looking Statements" below. Since we have broad discretion in how we use the proceeds from this offering, we may use the proceeds in ways with which you disagree. We intend to use the net proceeds of this offering for general corporate purposes, including general working capital purposes.We have not allocated specific amounts of the net proceeds from this offering for any specific purpose.Accordingly, our management will have significant flexibility in applying the net proceeds of this offering.You will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used in ways with which you would agree.It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for the company.The failure of our management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. Investors will incur an immediate dilution from the public offering price. Because the price per share of our ordinary shares being offered is substantially higher than the book value per share of our ordinary shares, you will suffer substantial dilution in the net tangible book value of the ordinary shares you purchase in this offering. Based on the assumed public offering price of $3.36 per share, the closing price of our ordinary shares on The NASDAQ Global Market on February 1, 2011, if you purchase ordinary shares in this offering, you will suffer immediate and substantial dilution of $ per ordinary share in the net tangible book value of the ordinary shares, as of September 30, 2010. See “Dilution” for a more detailed discussion of the dilution you will incur in this offering. A substantial percentage of our authorized shares may be sold in this offering, which could cause the price of our ordinary shares to decline. Pursuant to this offering, we will sell ordinary shares, or approximately %, of our outstanding ordinary shares as of December 31, 2010. This sale and any future sales of a substantial number of ordinary shares in the public market, or the perception that such sales may occur, could adversely affect the price of our ordinary shares. We have issued a substantial number of ordinary shares upon exercise of warrants and options to purchase our ordinary shares, that are eligible for, or may become eligible for, unrestricted resale. Any sales or registration of such shares in the public market or otherwise could reduce the prevailing market price for our ordinary shares, as well as make future sales of equity securities by us less attractive or even not feasible. The sale of shares issued upon the exercise of options and warrants granted pursuant to our stock option plans and shares sold to employees pursuant to our employee stock purchase plan could also further dilute the holdings of our then existing shareholders. We may need additional funds in the future. We may be unable to obtain additional funds or if we obtain financing it may not be on terms favorable to us. You may lose your entire investment. Based on our current plans, we believe our existing cash and cash equivalents along with cash generated from operations will be sufficient to fund our operating expenses and capital requirements through December 31, 2011, although there is no assurance of this result, and we may need funds in the future. If our capital resources are insufficient to meet future capital requirements, we will have to raise additional funds. If we are unable to obtain additional funds on terms favorable to us, we may be required to cease or reduce our operating activities. S - 8 We depend on a small number of large customers, and the loss of one or more of them would lower our revenues. Our customer base is concentrated among a limited number of large customers, primarily because a substantial part of our revenues is derived from large projects. We anticipate that our revenues will continue to depend on a limited number of major customers. The companies considered to be our major customers and the percentage of our revenue represented by each major customer vary from period to period.In 2009 and for the nine months ended September 30, 2010, our largest customers represented 21% and 62% respectively, of our total revenues for such periods.The loss of any one of our major customers, or if any of our customers have difficulty meeting their financial obligations to us for any reason, would adversely affect our financial condition. Our dependence on sales agents, and value-added resellers could result in marketing and distribution delays which would prevent us from generating sales revenues. We market and sell some of our products using a network of sales agents and value added resellers covering several major world regions, including the United States.We establish relationships with resellers through written agreements that provide prices, discounts and other material terms and conditions under which the reseller is eligible to purchase our systems and products for resale. Our ability to terminate our relationship with a sale agent or a value added reseller that is not performing satisfactorily may be limited.Inadequate performance by them may affect our ability to develop markets in the regions for which the sale agent or the value added reseller is responsible and could result in substantially greater expenditures by us in order to develop such markets.Our operating results will be highly dependent upon:(i) our ability to maintain our existing sale agent or value added reseller arrangements; (ii) our ability to establish and maintain coverage of major geographic areas and establish access to customers and markets; and (iii) the ability of our sales agents, and value-added resellers to successfully market our products.A failure to achieve these objectives could result in lower revenues. WARNING REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus, including the documents incorporated by reference herein and therein, contain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995 and other federal securities laws.Such forward-looking statements reflect our current view with respect to future events and financial results. We urge you to consider that statements which use the terms “anticipate,” “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements.Such forward-looking statements include statements regarding, among other things, our belief as to increased acceptance of smart-card technology, expansions of the use of our technology, acquisitions, material supply agreements, the impact of our relationship with technology partners and business partners as well as to our revenue and the development of future products, future sources of revenue, ongoing relationships with current and future end-user customers and resellers and the expansion of our customer base through product and vertical market alliances, future costs and expenses and adequacy of capital resources and our ability to focus on high margin offerings with recurring revenues and our ability to leverage our extensive patent and intellectual property portfolio and maintain our technology leadership position. Investors are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.In evaluating our forward-looking statements, you should specifically consider the risks and uncertainties discussed under “Risk Factors” in this prospectus.Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the date of this prospectus. S - 9 USE OF PROCEEDS We estimate that the net proceeds from the sale of of our ordinary shares in this offering will be approximately $million at an assumed offering price of $3.36 per ordinary share, which was the closing price of our ordinary shares on The NASDAQ Global Market on February 1, 2011, and after deducting the underwriting discount and estimated offering expenses payable by us. If the underwriters’ over-allotment option is exercised in full, we estimate that we will receive net proceeds of approximately $million, after deducting the underwriting discount and estimated offering expenses payable by us. We intend to use the net proceeds of this offering for general corporate purposes, including general working capital purposes and strengthen our balance sheet so that we can successfully manage and execute the projects and opportunities we are facing with. Pending application of the net proceeds as described above, we will initially invest the net proceeds in short-term, investment-grade, interest-bearing securities. S - 10 PRICE RANGE OF ORDINARY SHARES Our ordinary shares are quoted on the NASDAQ Global Market under the symbol “OTIV”. The following table sets forth, for the periods indicated, the high and low sales prices of our ordinary shares on The NASDAQ Global Market: Calendar Quarter High Low First quarter (through February 1, 2011) $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ DIVIDEND POLICY We have never declared or paid any cash dividends on our ordinary shares. We intend to retain any future earnings to finance the growth and development of our business and do not anticipate paying any cash dividends in the foreseeable future. Any dividends paid will be solely at the discretion of our Board of Directors. Though we have never declared or paid a cash dividend, in November 2008 our board of directors authorized a program to repurchase our ordinary shares, subject to court approval as required by Israeli law. In May 2009, the court approved a repurchase program in a total amount of up to $2 million. To date, 562,475 shares were acquired under the repurchase program for an aggregate purchase price of $1,135,804. Prior to the date of this prospectus supplement, our board of directors terminated the repurchase program S - 11 CAPITALIZATION AND INDEBTEDNESS The following table sets forth our consolidated capitalization and indebtedness as of September 30, 2010: · on an actual basis;and · on an as adjusted basis to give effect to our sale of ordinary shares at an assumed public offering price of $ per share, after deducting assumed underwriting discount and estimated offering expenses payable by us (assuming no exercise of the underwriters’ over-allotment option to purchase an additional ordinaryshares), and our application of our net proceeds as set forth in "Use of Proceeds". The information set forth in the following table should be read in conjunction with and is qualified in its entirety by reference to the unaudited financial statements and notes thereto incorporated by reference in this prospectus supplement and the accompanying prospectus. As of September30, 2010 (In thousands, except share data) Actual As Adjusted (unaudited) Cash and cash equivalents $ $ Short-term investments $ $ Total liabilities $ $ Liabilities related to discontinued operation $ $ Shareholders’ equity: Ordinary shares, par value NIS 0.1 per share: 50,000,000 shares authorized; 24,821,535 shares outstanding (1), [] on an as adjusted basis $ $ Additional paid-in capital (1) The share numbers are as of December 31, 2010.That number does not include: 2,527,030 ordinary shares issuable upon the exercise of share options outstanding under our 2001 Share Option Plan, at a weighted average exercise price of $1.16 per share; 1,208,075 ordinary shares of available for future grants under our 2001 Share Option Plan (which includes the increase of 950,000 ordinary shares available for future grants mentioned above); 202,139 ordinary shares of available for future sale under our 2008 Employee Stock Purchase Plan (which is currently suspended); 20,500 ordinary shares issuable upon the exercise of warrants outstanding as of December 31, 2010, at a weighted average exercise price of $0.03 per share; and 562,475 ordinary shares we repurchased and are held by us as dormant shares. Since December 31, 2010, we issued 130,521 ordinary shares to Ganis Systems Ltd. in connection with our acquisition of the assets of that company previously announced.The information contained herein does not include those shares. S - 12 DILUTION If you purchase our ordinary shares in this offering, your interest will be diluted to the extent of the difference between the public offering price per share and the net tangible book value per share of our ordinary shares after this offering. Our net tangible book value as of September 30, 2010, was approximately $28.7 million, or approximately $1.17 per ordinary share. Net tangible book value per share is equal to total assets minus the sum of total liabilities and intangible assets divided by the total number of shares outstanding.Unless otherwise noted, all information contained in this dilution section assumes that the underwriters do not exercise their over-allotment option. After giving effect to the sale of ordinary shares in this offering at an assumed public offering price of $ per share, the closing price of our ordinary shares on the NASDAQ Global Market on February 1, 2011, and after deducting the underwriting discount and estimated offering expenses, our net tangible book value as of September 30, 2010, would have been $ million, or $ per share. This amount represents an immediate increase in net tangible book value to existing shareholders of $ per share and an immediate dilution in net tangible book value of $ per share to purchasers of our ordinary shares in this offering, as illustrated in the following table (without giving effect to the over-allotment option granted to the underwriters): Assumed public offering price per ordinary share $ Net tangible book value per share as of September 30, 2010 $ Increase in net tangible book value per share after giving effect to this offering $ Pro forma net tangible book value per share as of September 30, 2010 $ Dilution in net tangible book value per share to new investors $ This table assumes no exercise of outstanding options or warrants or the options to be issued to the underwriters in this offering. To the extent that options or warrants are exercised, there may be further dilution to new investors. If the underwriters’ over-allotment option is exercised in full, our pro forma net tangible book value per share after giving effect to this offering would be $ per share, and the dilution in pro forma net tangible book value per share to investors in this offering would be $ per share. S - 13 BENEFICIAL OWNERSHIP OF OUR ORDINARY SHARES BY DIRECTORS AND OFFICERS The following table sets forth certain information as of December 31, 2010 regarding the ownership of our ordinary shares by each of our directors and executive officers. All information with respect to the ownership of any of the below shareholders has been furnished by such shareholder and, unless otherwise indicated below, we believe that persons named in the table have sole voting and sole investment power with respect to all of the shares shown as owned, subject to community property laws, where applicable. The shares owned by the directors and executive officers include the shares owned by their family members to which such directors and executive officers disclaim beneficial ownership, as provided for below. The share numbers and percentages listed below are based on 24,821,535 shares outstanding as of December 31, 2010: Name of beneficial owner Number of Shares Beneficially Owned (1) % of Class of Shares (2) Total Number of Options Owned (3) Exercise Price Date of Expiration Oded Bashan 2,067,001 (4) 8.33% Ronnie Gilboa 246,089 (5) * $ 32.00 $ 9.00 NIS 0.10 March 2011 March 2011 April 2012 Tanir Horn 131,938 (6) * NIS 0.10 Nov. 2013 May, 2014 March, 2015 Moshe Aduk 227,397 (7) * NIS 0.10 NIS 0.10 NIS 0.10 May ,2012 March, 2012 April ,2012 Nehemya Itay 257,787 (8) 1.04% NIS 0.10 NIS 0.10 May 2012 November 2015 Ohad Bashan 469,048 (9) 1.89% March 2015 Eliezer Manor 30,000 (10) * NIS 0.10 April2012 Ora Setter 30,000 (11) * NIS 0.10 April 2012 Raanan Ellran 13,200 (12) * NIS 0.10 March 2011 April 2012 David Stone 10,000 (13) * Mark Green 0 * Eli Akavia 0 * All Directors and Executive Officers 11.34% * Less than 1% (1) The number of ordinary shares shown includes shares that each shareholder has the right to acquire by exercising options which are immediately exercisable or within 60 days in accordance with SEC definition of “Beneficial Ownership” as shown in the table. If a shareholder has the right to acquire shares by exercising options, these shares are deemed outstanding for the purpose of computing the percentage owned by the specific shareholder (that is, they are included in both the numerator and the denominator), but they are disregarded for the purpose of computing the percentage owned by any other shareholder. The exercise price of some of these options is greater than our current share price. S - 14 Oded Bashan's holdings include 861,663 ordinary shares held by Mr. Bashan and 7,462 ordinary shares held by Mr. Bashan’s wife. Mr. Bashan disclaims beneficial ownership of the shares held by his wife. Also includes 1,197,876 ordinary shares as to which Mr. Bashan has voting power pursuant to irrevocable proxies granted to him. Mr. Bashan doesn't own any of the 1,197,876 ordinary shares. Includes 224,589 ordinary shares held by Mr. Gilboa and 15,000 ordinary shares held by Mr. Gilboa's wife and options held by Mr. Gilboa and his wife to purchase 6,500 ordinary shares. Includes 21,938 ordinary shares held by Ms. Horn and options to purchase 110,000 ordinary shares. Includes 196,735 ordinary shares held by Mr. Aduk and options to purchase 30,662 ordinary shares. Includes 232,144 ordinary shares held by Mr. Itay and options held by Mr. Itay and his wife to purchase 25,643 ordinary shares. Includes 219,048 ordinary shares held by Mr. Bashan and options held by Mr. Bashan to purchase 250,000 ordinary shares. Consists of options to purchase 30,000 ordinary shares. Consists of options to purchase 30,000 ordinary shares. Consists of options to purchase 13,200 ordinary shares Consists of 10,000 ordinary shares held by Mr. Stone S - 15 MATERIAL TAX CONSIDERATIONS United States Federal Income Tax Consequences THE FOLLOWING SUMMARY IS INCLUDED HEREIN FOR GENERAL INFORMATION AND IS NOT INTENDED TO BE, AND SHOULD NOT BE CONSIDERED TO BE, LEGAL OR TAX ADVICE. EACH U.S. HOLDER SHOULD CONSULT WITH HIS OR HER OWN TAX ADVISOR AS TO THE PARTICULAR U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PURCHASE, OWNERSHIP AND SALE OF ORDINARY SHARES, INCLUDING THE EFFECTS OF APPLICABLE STATE, LOCAL, FOREIGN OR OTHER TAX LAWS AND POSSIBLE CHANGES IN THE TAX LAWS. U.S. Federal Income Taxation Subject to the limitations described in the next paragraph, the following discussion summarizes the material U.S. federal income tax consequences to a “U.S. Holder” arising from the purchase, ownership and sale of our ordinary shares. For this purpose, a “U.S. Holder” is a holder of ordinary shares that is: (1) an individual citizen or resident of the United States, including an alien individual who is a lawful permanent resident of the United States or meets the substantial presence residency test under U.S. federal income tax laws; (2) a corporation (or entity treated as a corporation for U.S. federal tax purposes) or a partnership (other than a partnership that is not treated as a U.S. person under any applicable U.S. Treasury Regulations) created or organized under the laws of the United States or the District of Columbia or any political subdivision thereof; (3) an estate, the income of which is includable in gross income for U.S. federal income tax purposes regardless of source; (4) a trust if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more U.S. persons have authority to control all substantial decisions of the trust; (5) a trust that has a valid election in effect to be treated as a U.S. person to the extent provided in U.S. Treasury regulations, or (6) any person otherwise subject to U.S. federal income tax on a net income basis in respect of the ordinary shares, if such status as a U.S. Holder is not overridden pursuant to the provisions of an applicable tax treaty. This summary is for general information purposes only and does not purport to be a comprehensive description of all of the U.S. federal income tax considerations that may be relevant to a decision to purchase our ordinary shares. This summary generally considers only U.S. Holders that will own our ordinary shares as capital assets. Except to the limited extent discussed below, this summary does not consider the U.S. federal tax consequences to a person that is not a U.S. Holder, not does it describe the rules applicable to determine a taxpayer’s status as a U.S. Holder. This summary is based on the provisions of the Internal Revenue Code of 1986, as amended, or the Code, final, temporary and proposed U.S. Treasury Regulations promulgated thereunder, administrative and judicial interpretations thereof, and the U.S./Israel Income Tax Treaty, all as in effect as of the date hereof and all of which are subject to change, possibly on a retroactive basis, and all of which are open to differing interpretations. OTI will not seek a ruling from the U.S. Internal Revenue Service, or the IRS, with regard to the U.S. federal income tax treatment of an investment in our ordinary shares by U.S. Holders and, therefore, can provide no assurances that the IRS will agree with the conclusions set forth below. This discussion does not address all of the aspects of U.S. federal income taxation that may be relevant to a particular shareholder based on such shareholder’s particular circumstances and in particular does not discuss any estate, gift, generation-skipping, transfer, state, local or foreign tax considerations. In addition, this discussion does not address the U.S. federal income tax treatment of a U.S. Holder who is: (1) a bank, life insurance company, regulated investment company, or other financial institution or “financial services entity”; (2) a broker or dealer in securities or foreign currency; (3) a person who acquired our ordinary shares in connection with employment or other performance of services; (4) a U.S. Holder that is subject to the U.S. alternative minimum tax; (5) a U.S. Holder that holds our ordinary shares as a hedge or as part of a hedging, straddle, conversion or constructive sale transaction or other risk-reduction transaction for U.S. federal income tax purposes; (6) a tax-exempt entity; (7) real estate investment trusts; (8) a U.S. Holder that expatriates out of the United States or a former long-term resident of the United States; or (9) a person having a functional currency other then the U.S. dollar. This discussion does not address the U.S. federal income tax treatment of a U.S. Holder that owns, directly or constructively, at any time, ordinary shares representing 10% or more of our voting power. Additionally, the U.S. federal income tax treatment of persons who hold ordinary shares through a partnership or other pass-through entity are not considered. S - 16 You are encouraged to consult your own tax advisor with respect to the specific U.S. federal and state income tax consequences to you of purchasing, holding or disposing of our ordinary shares, including the effects of applicable state, local, foreign or other tax laws and possible changes in the tax laws. Distributions on Ordinary Shares We do not at this time anticipate paying any dividends. But, if we do distribute property to you in the future, then subject to the discussion under the heading “Passive Foreign Investment Companies” below, a U.S. Holder will be required to include in gross income as ordinary income the amount of any distribution paid on ordinary shares (including the amount of any Israeli tax withheld on the date of the distribution), to the extent that such distribution does not exceed our current and accumulated earnings and profits, as determined for U.S. federal income tax purposes. The amount of a distribution which exceeds our earnings and profits will be treated first as a non-taxable return of capital, reducing the U.S. Holder’s tax basis for the ordinary shares to the extent thereof, and then capital gain. Corporate holders generally will not be allowed a deduction for dividends received. In general, preferential tax rates not exceeding 15% for “qualified dividend income” and long-term capital gains are applicable for U.S. Holders that are individuals, estates or trusts (these preferential rates are scheduled to expire for taxable years beginning after December 31, 2012, after which time dividends are scheduled to be taxed at ordinary income rates and long-term capital gains are scheduled to be taxed at rates not exceeding 20%). For this purpose, “qualified dividend income” means, inter alia, dividends received from a “qualified foreign corporation.” A “qualified foreign corporation” is a corporation that is entitled to the benefits of a comprehensive tax treaty with the United States which includes an exchange of information program. The IRS has stated that the Israel/U.S. Tax Treaty satisfies this requirement and we believe we are eligible for the benefits of that treaty. In addition, our dividends will be qualified dividend income if our ordinary shares are readily tradable on NASDAQ or another established securities market in the United States. Dividends will not qualify for the preferential rate if we are treated, in the year the dividend is paid or in the prior year, as a passive foreign investment company, or PFIC. A U.S. Holder will not be entitled to the preferential rate: (i) if the U.S. Holder has not held our ordinary shares or ADRs for at least 61 days of the 121 day period beginning on the date which is 60 days before the ex-dividend date, or (ii) to the extent the U.S. Holder is under an obligation to make related payments on substantially similar property. Any days during which the U.S. Holder has diminished its risk of loss on our ordinary shares are not counted towards meeting the 61-day holding period. Finally, U.S. Holders who elect to treat the dividend income as “investment income” pursuant to Code section 163(d)(4) will not be eligible for the preferential rate of taxation. The amount of a distribution with respect to our ordinary shares will be measured by the amount of the fair market value of any property distributed, and for U.S. federal income tax purposes, the amount of any Israeli taxes withheld therefrom. (See discussion below under “Taxation of Our Shareholders”) Cash distributions paid by us in NIS will be included in the income of U.S. Holders at a U.S. dollar amount based upon the spot rate of exchange in effect on the date the dividend is includible in the income of the U.S. Holder, and U.S. Holders will have a tax basis in such NIS for U.S. federal income tax purposes equal to such U.S. dollar value. If the U.S. Holder subsequently converts the NIS, any subsequent gain or loss in respect of such NIS arising from exchange rate fluctuations will be U.S. source ordinary exchange gain or loss. Distributions paid by us will generally be foreign source income for U.S. foreign tax credit purposes. Subject to the limitations set forth in the Code, U.S. Holders may elect to claim a foreign tax credit against their U.S. income tax liability for Israeli income tax withheld from distributions received in respect of the ordinary shares. In general, these rules limit the amount allowable as a foreign tax credit in any year to the amount of regular U.S. tax for the year attributable to foreign source taxable income. This limitation on the use of foreign tax credits generally will not apply to an electing individual U.S. Holder whose creditable foreign taxes during the year do not exceed $300, or $600 for joint filers, if such individual’s gross income for the taxable year from non-U.S. sources consists solely of certain passive income. A U.S. Holder will be denied a foreign tax credit with respect to Israeli income tax withheld from dividends received with respect to the ordinary shares if such U.S. Holder has not held the ordinary shares for at least 16 days out of the 31-day period beginning on the date that is 15 days before the ex-dividend date or to the extent that such U.S. Holder is under an obligation to make certain related payments with respect to substantially similar or related property. Any day during which a U.S. Holder has substantially diminished his or her risk of loss with respect to the ordinary shares will not count toward meeting the 16-day holding period. A U.S. Holder will also be denied a foreign tax credit if the U.S. Holder holds the ordinary shares in an arrangement in which the U.S. Holder’s reasonably expected economic profit is insubstantial compared to the foreign taxes expected to be paid or accrued. The rules relating to the determination of the U.S. foreign tax credit are complex, and U.S. Holders should consult with their own tax advisors to determine whether, and to what extent, they are entitled to such credit. U.S. Holders that do not elect to claim a foreign tax credit may instead claim a deduction for Israeli income taxes withheld, provided such U.S. Holders itemize their deductions. S - 17 Disposition of Shares Except as provided under the PFIC rules described below, upon the sale, exchange or other disposition of our ordinary shares, a U.S. Holder will recognize capital gain or loss in an amount equal to the difference between such U.S. Holder’s tax basis for the ordinary shares and the amount realized on the disposition (or its U.S. dollar equivalent determined by reference to the spot rate of exchange on the date of disposition, if the amount realized is denominated in a foreign currency). The gain or loss realized on the sale or exchange or other disposition of ordinary shares will be long-term capital gain or loss if the U.S. Holder has a holding period of more than one year at the time of the disposition. In general, gain realized by a U.S. Holder on a sale, exchange or other disposition of ordinary shares will generally be treated as U.S. source income for U.S. foreign tax credit purposes. A loss realized by a U.S. Holder on the sale, exchange or other disposition of ordinary shares is generally allocated to U.S. source income. However, U.S. Treasury Regulations require such loss to be allocated to foreign source income to the extent certain dividends were received by the taxpayer within the 24-month period preceding the date on which the taxpayer recognized the loss. The deductibility of a loss realized on the sale, exchange or other disposition of ordinary shares is subject to limitations. Medicare Contribution Tax For taxable years beginning after December 31, 2012, U.S. Holders who are individuals, estates or trusts will generally be required to pay a new 3.8% Medicare tax on their net investment income (including dividends on and gains from the sale or other disposition of our ordinary shares), or in the case of estates and trusts on their net investment income that is not distributed, in each case to the extent that their total adjusted income exceeds applicable thresholds. Passive Foreign Investment Companies Special U.S. federal income tax laws apply to a U.S. Holder who owns shares of a corporation that was (at any time during the U.S. Holder’s holding period) PFIC. We would be treated as a PFIC for U.S. federal income tax purposes for any tax year if, in such tax year, either: · 75% or more of our gross income (including our pro rata share of gross income for any company, U.S. or foreign, in which we are considered to own 25% or more of the shares by value), in a taxable year is passive (the “Income Test”); or · At least 50% of our assets, averaged over the year and generally determined based upon value (including our pro rata share of the assets of any company in which we are considered to own 25% or more of the shares by value), in a taxable year are held for the production of, or produce, passive income (the “Asset Test”). For this purpose, passive income generally consists of dividends, interest, rents, royalties, annuities and income from certain commodities transactions and from notional principal contracts. Cash is treated as generating passive income. If we are or become a PFIC, each U.S. Holder who has not elected to treat us as a qualified electing fund by making a “QEF election”, or who has not elected to mark the shares to market (as discussed below), would, upon receipt of certain distributions by us and upon disposition of our ordinary shares at a gain, be liable to pay U.S. federal income tax at the then prevailing highest tax rates on ordinary income plus interest on such tax, as if the distribution or gain had been recognized ratably over the taxpayer’s holding period for the ordinary shares. In addition, when shares of a PFIC are acquired by reason of death from a decedent that was a U.S. Holder, the tax basis of such shares would not receive a step-up to fair market value as of the date of the decedent’s death, but instead would be equal to the decedent’s basis if lower, unless all gain were recognized by the decedent. Indirect investments in a PFIC may also be subject to special U.S. federal income tax rules. The PFIC rules would not apply to a U.S. Holder who makes a QEF election for all taxable years that such U.S. Holder has held the ordinary shares while we are a PFIC, provided that we comply with certain reporting requirements. Instead, each U.S. Holder who has made such a QEF election is required for each taxable year that we are a PFIC to include in income such U.S. Holder’s pro rata share of our ordinary earnings as ordinary income and such U.S. Holder’s pro rata share of our net capital gains as long-term capital gain, regardless of whether we make any distributions of such earnings or gain. In general, a QEF election is effective only if we make available certain required information. The QEF election is made on a shareholder-by-shareholder basis and generally may be revoked only with the consent of the IRS. Although we have no obligation to do so, we intend to comply with the applicable information reporting requirements for U.S. Holders to make a QEF election. S - 18 A U.S. Holder of PFIC shares which are traded on certain public markets, including the NASDAQ, can elect to mark the shares to market annually, recognizing as ordinary income or loss each year an amount equal to the difference as of the close of the taxable year between the fair market value of the PFIC shares and the U.S. Holder’s adjusted tax basis in the PFIC shares. Losses are allowed only to the extent of net mark-to-market gain previously included income by the U.S. Holder under the election for prior taxable years. Based on our estimated gross income, the average value of our gross assets (assuming that we are entitled to value our intangible assets using the methods suggested for publicly traded corporations) and the nature of our business, we believe that we will not be considered a PFIF for our current taxable year, and there is only a small chance that we will be a PFIC in the foreseeable future. Since PFIC status is a factual determination that must be made annually and is therefore subject to change, our status in the current and future years depends on our assets and activities in those years. Because the market value of our ordinary shares is likely to fluctuate and because the market price of the shares of a technology companies has been especially volatile, we cannot assure you whether or not we will be considered a PFIC for any taxable year. Also, because PFIC status is in part based on facts on and through December 31 of each year, it is not possible to determine whether we will have become a PFIC for a calendar year until after the close of the year, when we finalize our financial information on and through December 31. In addition, we cannot provide assurance that the applicable tax law will not change in a manner which adversely affects our PFIC determination. If we were a PFIC for a taxable year, a U.S. Holder could be subject to interest charges and higher tax rates with respect to any gain from the sale or exchange of, and certain distributions with respect to our ordinary shares. If we are or become a PFIC, as noted above, a U.S. Holder of our ordinary shares could make a variety of elections (described above) that may alleviate the tax consequences referred to above. However, it is expected that the conditions necessary for making an election to treat us as QEF will not be available. You should consult your tax advisor regarding our potential status as a PFIC and the tax consequences to you that would arise if were treated as a PFIC. Information Reporting and Withholding A U.S. Holder may be subject to backup withholding (currently at a rate of 28%, but scheduled to increase to 31% for taxable years beginning after December 31, 2012) with respect to cash dividends and proceed from a disposition of ordinary shares. In general, back-up withholding will apply only if a U.S. Holder fails to comply with certain identification procedures. Backup withholding will not apply with respect to payments made to certain exempt recipients, such as corporations and tax-exempt organizations. Backup withholding is not an additional tax and may be claimed as a credit against the U.S. federal income tax liability of a U.S. Holder, provided that the required information is timely furnished to the IRS. Under newly enacted legislation, certain payments made after December 31, 2012 to “foreign financial institutions” in respect of accounts of U.S. stockholders at such financial institutions may be subject to withholding at a rate of 30%. U.S. Holders should consult their tax advisors regarding the effect, if any, of this new legislation on their ownership and disposition of our ordinary shares. See “—Non-U.S. Holders of Ordinary Shares.” Non-U.S. Holders of Ordinary Shares Except as provided below, an individual, corporation, estate or trust that is not a U.S. Holder generally will not be subject to U.S. federal income or withholding tax on the payment of dividends on, and the proceeds from the disposition of, our ordinary shares. A non-U.S. Holder may be subject to U.S. federal income or withholding tax on a dividend paid on our ordinary shares or the proceeds from the disposition of our ordinary shares if: (i) such item is effectively connected with the conduct by the non-U.S. Holder of a trade or business in the United States or, in the case of a non-U.S. Holder that is a resident of a country which has an income tax treaty with the United States, such item is attributable to a permanent establishment or, in the case of gain realized by an individual non-U.S. Holder, a fixed place of business in the U.S.; (ii) in the case of a disposition of our ordinary shares, the individual non-U.S. Holder is present in the U.S. for 183 days or more in the taxable year of the sale and certain other conditions are met; (iii) the non-U.S. Holder is subject to U.S. federal income tax pursuant to the provisions of the U.S. tax law applicable to U.S. expatriates. S - 19 In general, non-U.S. Holders will not be subject to backup withholding with respect to the payment of dividends on our ordinary shares if payment is made through a paying agent, or office of a foreign broker outside the United States. However, if payment is made in the United States or by a U.S. related person, non-U.S. Holders may be subject to backup withholding, unless the non-U.S. Holder provides on an applicable Form W-8 (or a substantially similar form) a taxpayer identification number, certifies to its foreign status, or otherwise establishes an exemption. A U.S. related person for these purposes is a person with one or more current relationships with the United States. The amount of any backup withholding from a payment to a non-U.S. Holder will be allowed as a credit against such holder’s U.S. federal income tax liability and may entitle such holder to a refund, provided that the required information is timely furnished to the IRS. Newly enacted legislation may impose withholding taxes on certain types of payments made to “foreign financial institutions” and certain other non-U.S. entities. Under this legislation, the failure to comply with additional certification, information reporting and other specified requirements could result in withholding tax being imposed on payments of dividends and sales proceeds to U.S. Holders that own the shares through foreign accounts or foreign intermediaries and certain non-U.S. Holders. The legislation imposes a 30% withholding tax on dividends on, and gross proceeds from the sale or other disposition of, our ordinary shares paid from the U.S. to a foreign financial institution or to a foreign nonfinancial entity, unless (i) the foreign financial institution undertakes certain diligence and reporting obligations or (ii) the foreign non-financial entity either certifies it does not have any substantial U.S. owners or furnishes identifying information regarding each substantial U.S. owner. In addition, if the payee is a foreign financial institution, it generally must enter into an agreement with the U.S. Treasury that requires, among other things, that it undertake to identify accounts held by certain U.S. persons or U.S.-owned foreign entities, annually report certain information about such accounts, and withhold 30% on payments to certain other account holders. The legislation applies to payments made after December 31, 2012. You should consult you tax advisor regarding this legislation. Israeli Tax Considerations for U.S. Holders of Ordinary Shares Tax Reform Effective as of January 1, 2003, a comprehensive tax reform took effect in Israel.Pursuant to the reform, resident companies are subject to Israeli tax on income accrued or derived in Israel or abroad.In addition, the concept of “controlled foreign corporation” was introduced according to which an Israeli company or an individual may become subject to Israeli taxes on certain income of a non-Israeli subsidiary if the subsidiary’s primary source of income is passive income (such as interest, dividends, linkage differences royalties, rental income or capital gains).The tax reform also substantially changed the system of taxation of capital gains. Taxation of Companies General Corporate Tax Structure.Israeli companies are subject to corporate tax at the rate of 29%oftaxable income in the 2007 tax year, 27% in the 2008 tax year, 26% in the 2009 tax year and 25% in the 2010 tax year, 24% in the 2011 tax year, 23% in the 2012 tax year, 22% in the 2013 tax year, 21% in the 2014 tax year, 20% in the 2015 tax year, and as from the 2016 tax year the company tax rate will be 18%. However, the effective tax rate payable by a company which derives income from certain approved enterprises may be considerably lower, as discussed further below. Tax Benefits Under the Law for the Encouragement of Capital Investments, 1959.The Law for the Encouragement of Capital Investment, 1959, commonly referred to as the Investment Law, provides that a proposed capital investment in eligible facilities may, upon application to the Investment Center of the Ministry of Industry and Trade of the State of Israel, be designated as an approved enterprise.Each certificate of approval for an approved enterprise relates to a specific investment program delineated both by its financial scope, including its capital sources, and by its physical characteristics, e.g., the equipment to be purchased and utilized under the program.The tax benefits derived from any certificate of approval relate only to taxable income attributable to the specific approved enterprise.If a company has more than one approval or only a portion of its capital investments is approved, its effective tax rate is the result of a weighted combination of the applicable rates.Income derived from activity which is not integral to the activity of the enterprise should not be divided between the different approved enterprises and should not enjoy tax benefits. S - 20 Taxable income of a company derived from an approved enterprise is subject to a corporate tax rate of up to 25% for a certain period of time.The benefit period is a period of seven consecutive years (or ten years in the case of a foreign investors’ company as defined below), starting in the year in which the approved enterprise first generates taxable income. However, the benefit period may be shorter, as it is limited to the earlier of 12 years from the commencement of production of the Approved Enterprise or 14 years from the date of approval. A company owning an approved enterprise may elect to forego entitlement to grants otherwise available as a result of an approved enterprise in return for an alternative package of benefits.Under the alternative package of benefits, a company’s undistributed income derived from an approved enterprise will be exempt from company tax for a period of between two and ten years from the first year of taxable income, depending on the geographic location of the approved enterprise within Israel.Upon expiration of such period, the approved enterprise is subject to tax at the rate of up to 25% (or a lower rate in the case of a foreign investors’ company, as described below), for the remainder of the otherwise applicable benefits period, as described above. We elected to adopt the “Alternative Benefits Program” status for our investment programs.A company that has elected to receive the alternative package of benefits and that subsequently pays a dividend out of income derived from the approved enterprise during the tax exemption period will be subject to tax in respect of the amount distributed, including any company tax on these amounts, at the rate which would have been applicable had it not elected the alternative package of benefits, generally 10%-25%, depending on the percentage of the investment in the company’s shares held by foreign shareholders.The dividend recipient is taxed at the reduced rate applicable to dividends from approved enterprises, which is 15%, if the dividend is distributed during the tax exemption period or within 12 years after this period.The company must withhold this tax at source.If classified as a foreign investors’ company there is no limit on the period during which a dividend may be distributed from approved enterprise profits and it should always enjoy the benefits of the law. Subject to the provisions of the law concerning income under the alternative package of benefits, all dividends are considered to be attributable to the entire enterprise and their effective tax rate is the result of a weighted combination of the various applicable tax rates.Under the Investment Law, a company that has elected the alternative package of benefits is not obliged to distribute exempt retained profits, and may generally decide from which year’s profits to declare dividends.We currently intend to reinvest any amount derived from our approved enterprise programs and not to distribute the income as a dividend. A company that has an approved enterprise program is eligible for further tax benefits if it qualifies as a foreign investors’ company.A foreign investors’ company is a company whose investees, comprising non-Israeli residents which: (a) directly or indirectly hold more than 25% of the company’s share capital and combined share and loan capital; and (b) requires a minimal investment of NIS 5 million by non-Israeli residents, which include the purchase of shares of a company from another shareholder, provided that the company's outstanding and paid up share capital exceeds NIS 5 million. A company that qualifies as a foreign investors’ company and has an approved enterprise program is eligible for tax benefits for a ten-year benefit period.The company tax rate applicable to income earned from approved enterprise programsin the benefit period (following the period, if any, of no tax) by a company meeting these qualifications is as follows: For a company with foreign investment of Tax Rate Over 25% but less than 49% 25% 49% or more but less than 74% 20% 74% or more but less than 90% 15% 90% or more 10% The Investment Center bases its decision as to whether or not to approve an application on the criteria set forth in the Investment Law and regulations, the then prevailing policy of the Investment Center, and the specific objectives and financial criteria of the applicant.Accordingly, there can be no assurance that any such applications will be approved.In addition, the benefits available to an approved enterprise are conditional upon the fulfillment of conditions stipulated in the Investment Law and its regulations and upon the criteria in the specific certificate of approval, as described above.In the event that a company does not meet these conditions, it would be required to refund the amount of tax benefits, with the addition of consumer price index linkage adjustment and interest. S - 21 The Investment Center has granted approved enterprise status to three of our investment programs under the alternative benefits option.Taxable income derived from these programs is tax exempt for a period of ten years beginning with the year in which we first generate taxable income.We have derived, and expect to continue to derive, a substantial portion of our revenues from our approved enterprise programs at our manufacturing facility.The Investment Law also provides that an approved enterprise is entitled to accelerated depreciation on its property and equipment that are included in an approved investment program.There is no certainty that the Israeli government will continue to provide the same or similar tax benefits in the future. On March 30, 2005, the Knesset approved a reform of the Encouragement of Capital Investments Law – 1959. The amendment to the Investments Law, which is effective as of April 1, 2005, has changed certain provisions of the Investments Law. The amendment includes revisions to the criteria for investments qualified to receive tax benefits as a “Privileged Enterprise”. This amendment applies to new investment programs and investment programs commencing after 2004, and does not apply to investment programs approved prior to December 31, 2004. The primary changes are as follows: ● Companies that meet the criteria of the Alternate Path of tax benefits will receive those benefits without prior approval. In addition there will be no requirement to file reports with the Investment Center. Audit will take place via the Income Tax Authorities as part of the tax audits. Request for pre-ruling is possible. ● Tax benefits of the Alternate Path include lower tax rates or no tax depending on area and the path chosen, lower tax rates on dividends and accelerated depreciation. ● In order to receive benefits in the Grant Path or the Alternate Path, the Industrial Enterprise must contribute to the economic independence of the Country’s economy in one of the following ways: 1. The enterprise's main activity is in the area of biotechnology or nanotechnology as approved by the Head of the Administration of Industrial Research and Development,prior to the approval of the aforementioned plan. 2. Theenterprise'srevenues during the tax year from theplant'ssales in a certain market do not exceed 75%oftotalrevenues from the plant's total sales duringthattaxyear.A "market" is defined as a distinct country or customs territory. 3. 25% or more of the enterprise's total revenues from the plant's sales during the tax year are from sales to a certain market that numbers at least 12 million residents. ● Upon the establishment of an enterprise, an investment of at least NIS 300 thousand in production machinery and equipment within three years is required. ● For an expansion, a company is required to invest within three years the greater of NIS 300 thousand in production machinery and equipment or a certain percentage of its existing production machinery and equipment. Amendment no. 68. A comprehensive amendment to the Investment Law, that became effective on January 1, 2011, had changed the benefit systems according to the Investment Law with respect to industrial companies (benefits granted to a "Tourism Enterprise" remained unchanged). The amendment changed the goals of the Investment Law, which are no longer aimed at drawing foreign capital to Israel but, rather, to develops the market's manufacturing capacity, to improve the business sector's ability to cope with competition in international markets and to create the necessary infrastructure to create new jobs. As a result, tax benefits, available previously to foreign residents and to corporations which shares were owned by foreign residents, are cancelled. ·Grants. According to the amendment, companies in development area A, which meet the definition of a "Competitive Enterprise" (i.e., mainly, an enterprise which 25% or more of its annual sales is generated from export) will be entitled to grants (and/or loans), with respect to investments promoting the Investment Law goals, including, for example, an investment in human resources (the grant may reach up to 24% of the eligible investment). S - 22 ·Tax benefits. The previous tax benefits according the Investment Law were cancelled and replaced with reduced fixed corporate tax rates, applicable to all of the Preferred Income of a Preferred Company (as opposed to the reduced tax rates or exemption from corporate tax on the portion of the revenues attributable to an approved or privileged plan, as was the case prior to the amendment). As a result, the amendment cancelled the previously existing corporate tax exemption alternative. The terms "Privileged Enterprise", "Privileged Company" and "Privileged Income" were cancelled and replaced, respectively, with the new definitions relating to a "Preferred Enterprise", "Preferred Company" and "Preferred Income".The term "Preferred Enterprise" now refers to an industrial enterprise that qualifies as a "Competitive Enterprise" and contributes to the local gross product, or a "Competitive Enterprise" in the field of renewable energy.A "Preferred Company" is a company which meets the previous definition of a "Privileged Company" but includes also a registered partnership of which all partners are companies incorporated in Israel and excludes a company fully owned by the Israeli government.The term "Preferred Income" is based on the previous definition of "Privileged Income", however, a "Preferred Income" includes only income generated from Israeli activities. In addition, the amendment clarifies that income whose source comes from an industrial R&D rendered to a foreign resident, which received the approval of the Chief Scientist, is eligible for benefits.Royalty income is now considered a Preferred Income, if the Israeli tax authorities had confirmed such income to be accompanied to the manufacturing activities of the enterprise. It was also clarified that income from the sale of products which ingredient's source is another enterprise, which is a mine, a plant for the production of minerals or a plant for the search or production of oil, will not be considered as "Preferred Income". The reduced corporate tax rates applicable, according to the amendment, to the "Preferred Income" of a "Preferred Enterprise", in development area "A" and the rest of the country, in comparison to the standard corporate tax rates, are as follows: Tax Year Development Area "A" Other Areas Standard Corporate Tax 10% 15% 24% 10% 15% 23% 7% 12.5% 22% 7% 12.5% 21% 2015 andforward 6% 12% 20% (18% from 2016 and forward) The amendment also cancelled the requirement for a "Minimum Eligible Investment" as a condition for tax benefits eligibility. As a result, the amount a company invests in assets and whether these assets are new or not, is irrelevant. ·Dividends. Contrary to the provisions of the Investment Law prior to the amendment, the amendment determines that a dividend distributed from a "Preferred Income" to an Israeli company shareholder, will not be taxable. Dividends distributed from "Preferred Income" to an Individual shareholder or to a foreign resident shareholder, will continue to be taxed at 15%, subject to the provisions of relevant double taxation treaties. ·A Special Preferred Enterprise.An enterprise which will meet certain criteria and will be approved as a "Special Preferred Enterprise" will enjoy a reduced 5% corporate tax rate at development area A and 8% in other areas, for a period of 10 years, on all its Preferred Income. ·Implementation. The amendment is applicable to Preferred Income derived by a Preferred Enterprise in the year 2011 and forward. As long as a company did not elect to apply the amendment, its Enterprise will continue to enjoy the tax benefits according to the Investment Law provisions prior to the amendment, until the end of the relevant Benefits Period. A company which has decided to adopt the benefits according to the amendment will deliver a notice to the Israeli tax authorities and such notice is final and may not be retrieved. In order to encourage companies to adopt the tax benefits according to the amendment, the amendment provides that a company which gives such notice not later than June 30, 2015, will be allowed to distribute a dividend from an Approved or Privileged enterprise, after payment of corporate tax, to an Israeli company shareholder, without additional taxes (compared to a 15% tax on such distribution according to the Investment Law prior to the amendment). S - 23 Grants under the Law for the Encouragement of Industrial Research and Development, 1984. Under the law for the Encouragement of Industrial Research and Development, 1984, commonly referred to as the Research Law, research and development programs which meet specified criteria and are approved by a governmental committee of the Office of the Chief Scientist are eligible for grants of up to 50% of the project’s expenditure, as determined by the research committee, in exchange for the payment of royalties from the sale of products developed under the program. Regulations under the Research Law generally provide for the payment of royalties to the Chief Scientist of 3 to 3.5% on sales of products and services derived from our technology developed using these grants until 100% of the dollar-linked grant is repaid.For programs approved from 1999 and thereafter, the amount of the grant to be repaid will include annual interest at LIBOR from the date of approval. The terms of the Israeli government participation also require that the manufacture of products developed with government grants be performed in Israel. However, under the regulations of the Research Law, if any of the manufacturing is performed outside Israel by any entity other than us, assuming we receive approval from the Chief Scientist for the foreign manufacturing, we may be required to pay increased royalties. The increase in royalties depends upon the manufacturing volume that is performed outside of Israel follows: Royalties to the Chief Scientist as a Percentage of Grant Manufacturing Volume Outside of Israel 120% less than 50% 150% between 50% and less than 90% 300% 90% and more If the manufacturing is performed outside of Israel by us, the rate of royalties payable by us on revenues from the sale of products manufactured outside of Israel will increase by 1% over the regular rates. If the manufacturing is performed outside of Israel by a third party, the rate of royalties payable by us on those revenues will be a percentage equal to the percentage of our total investment in the given system that was funded by grants. In addition, in recent years the government of Israel has accelerated the rate of royalty rates for repayment of Chief Scientist grants, and may further accelerate them in the future. The technology developed with Chief Scientist grants may not be transferred to third parties without the prior approval of a governmental committee under the Research Law, and may not be transferred to non-residents of Israel (Beginning April 1, 2005, governmental committee under the Research Law may approve a transfer of technology to non-residents of Israel under restricted conditions and in accordance with the Research Law).Approval, however, is not required for the export of products developed using the grants.Approval of the transfer of technology to residents of Israel may be granted in specific circumstances, only if the recipient abides by the provisions of the Research Law and related Regulations, including the restrictions on transfer of know-how and the obligation to pay royalties in an amount that may be increased.We cannot provide any assurance that consent, if requested, will be granted. The funds available for grants from the Chief Scientist depend on several criteria and prevailing government policy and budget, and may be reduced or eliminated in the future.Even if these grants are maintained, there is no assurance that we will receive Chief Scientist grants in the future.In addition, each application to the Chief Scientist is reviewed separately, and grants are based on the program approved by the research committee.Expenditures supported under other incentive programs of the State of Israel are not eligible for grants from the Chief Scientist.We cannot provide any assurance that applications to the Chief Scientist will be approved and, until approved, the amounts of any grants are not determinable. Amendment no. 5. This amendment, accepted on January 6, 2011, presents several modifications to the Research Law, several of which are described below. S - 24 According to the amendment, a program will be approved only if the applicant had committed that the knowledge derived from the R&D according to the program and any other right derived from the program, will be fully owned by the applicant.In order to encourage local industry, the amendment determines that in the event that manufacturing is performed outside of Israel or transferred abroad, increased royalty payments will apply. The amendment also broadened the opportunities to take part in multi-national projects with Industrial Corporations (instead of Industrial Enterprises before). Tax Benefits for Research and Development.Israeli tax law allows, under specific conditions, a tax deduction in the year incurred for expenditures, including capital expenditures, relating to scientific research and development projects, if the expenditures are approved by the relevant Israeli government ministry, determined by the field of research, and the research and development is for the promotion of the enterprise and is carried out by or on behalf of the company seeking the deduction.Expenditures not so approved are deductible over a three-year period.However, expenditures made out of proceeds made available to us through government grants are not deductible according to Israeli law. Tax Benefits Under the Law for the Encouragement of Industry (Taxes), 1969.The Law for the Encouragement of Industry (Taxes), 1969, generally referred to as the Industry Encouragement Law, provides several tax benefits for industrial companies.An “Industrial Company” is defined as a company resident in Israel, at least 90% of whose income in a given tax year exclusive of income from specified sources, is derived from an industrial enterprise owned by it.An “industrial enterprise” is defined as an enterprise whose major activity in a given tax year is industrial production activity. Under the Industry Encouragement Law, industrial companies are entitled to the following preferred corporate tax benefits: ● deduction of purchase of know-how and patents utilized in the development of the company over an eight-year period; ● deduction of expenses incurred in connection with a public stock issuance over a three-year period; and ● right to elect, under certain conditions, to file a consolidated tax return with additional related Israeli industrial companies operating a common production line. Under some tax laws and regulations, an industrial enterprise may be eligible for special depreciation rates for machinery, equipment and buildings.These rates differ based on various factors including the date operations begin and the number of work shifts.An industrial company owning an approved enterprise may choose between the depreciation rates for an industrial company provided for in the Income Tax Regulations (Inflationary Adjustments) (depreciation rates), 1986 or the regular depreciation rates determined in the relevant Regulations. Eligibility for benefits under the Industry Encouragement Law is not subject to receipt of prior approval from any governmental authority.We cannot assure you that we will continue to qualify as an industrial company or that the benefits described above will be available to us in the future. Special Provisions Relating to Taxation under Inflationary Conditions.The Income Tax Law (Inflationary Adjustments), 1985, referred to as the Inflationary Adjustments Law, represents an attempt to overcome the problems presented to a traditional tax system by an economy undergoing rapid inflation.The Inflationary Adjustments Law is highly complex.These are some of its important features: ●
